DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 5-7, 9-11, 15-17 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a method comprising: providing a substrate; forming a bottom layer over the substrate; forming a middle layer over the bottom layer, wherein the middle layer includes a polymer backbone and a branched 
linker group connected to the polymer backbone, wherein the branched linker group includes at least two branches including the same repeating unit but of different lengths, and wherein the middle layer further includes a photosensitive moiety bonded to at least one of the branches; forming a photoresist layer over the middle layer, such that the photosensitive moiety spans across an interface between the middle layer and the photoresist layer; exposing the photoresist layer to a radiation source; and developing the photoresist layer to form a pattern.  The prior art also fails to disclose a method comprising: forming a bottom layer over a substrate; forming a middle layer over the bottom layer, wherein a top surface of the middle layer includes a polymer backbone having a branched linker group attached thereto, wherein the branched linker group includes at least two branches formed of different numbers of a monomer, and wherein the middle layer further includes at least a first photosensitive moiety and a second photosensitive moiety of different types bonded to the at least two branches; forming a photoresist layer over the middle layer, wherein the photoresist layer includes a third photosensitive moiety that is of the same type as one of the first and the second 
photosensitive moieties, wherein a top portion of each of the first and the second photosensitive moieties penetrates a bottom portion of the photoresist layer, and wherein a bottom portion of each of the first and the second photosensitive moieties remains in the middle layer; and exposing the photoresist layer to a radiation source.  Finally, the prior art fails to teach a method comprising: forming a bottom layer over a substrate; selecting a first photosensitive moiety and a second photosensitive moiety of a different type from the first photosensitive moiety; forming a middle layer over the bottom layer, wherein the middle layer includes a polymer backbone, a first photosensitive moiety connected to the polymer backbone via a first linker group, and a second photosensitive moiety connected to the polymer backbone via a second linker group, wherein the first linker group is formed with a first number of a repeating unit and the second linker group is formed with a second number of the same repeating unit, and wherein the second number is different from the first number; forming a photoresist layer over the middle layer, wherein the first photosensitive moiety extends into the photoresist layer at a first distance defined by the first number, and the second
photosensitive moiety extends into the photoresist layer at a second distance defined by the second number; and exposing the photoresist layer to a radiation source, wherein the first photosensitive moiety and the second photosensitive moiety are selected such that a difference between the first distance and the second distance ensures uniform exposing throughout a thickness of the photoresist layer.  The prior art specifically fails to teach the branched linker groups attached to the middle layer having different lengths that extend into the photoresist layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722